

115 HR 552 IH: Affordable Limited Health Coverage Act
U.S. House of Representatives
2017-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 552IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2017Mr. Fortenberry introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and the Workforce, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit implementation of the revised definition of short-term, limited duration insurance in
			 order to permit such insurance to provide up to 12 months of coverage.
	
 1.Short titleThis Act may be cited as the Affordable Limited Health Coverage Act. 2.Prohibiting implementation of the revised definition of short-term, limited duration insurance in order to permit such insurance to provide up to 12 months of coverageNotwithstanding any other provision of law, the Secretary of Health and Human Services, the Secretary of the Treasury, and the Secretary of Labor may not take any action to implement, enforce, or otherwise give effect to the final rule, entitled Excepted Benefits; Lifetime and Annual Limits; and Short-Term, Limited-Duration Insurance (81 Fed. Reg. 75317–75319, October 31, 2016) insofar as such final rule relates to a revised definition of the term short-term, limited duration insurance and the Secretaries shall implement, enforce, and otherwise give effect to the definition of such term applied by the Secretaries immediately prior to the publication of such final rule.
		